 1                                                                HONORABLE JAMES L. ROBART
 2

 3

 4                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 5                                       AT SEATTLE
 6
     UNITED STATES OF AMERICA,                             Cause No. CR 18-0162JLR
 7
                    Plaintiff,                             ORDER CONTINUING
 8                                                         SENTENCING DATE
            vs.
 9
     HANY VELETANLIC,
10
                    Defendant.
11

12          This matter having come before the Court on motion of newly appointed counsel to

13   continue the currently sentencing date and counsel having demonstrated by way of sworn

14   declaration that there are sufficient grounds for the continuance,

15          NOW THEREFORE it is ordered that sentencing is continued to the 27th day of January,

16   2020 at 10:15 a.m. No further continuances are likely.

17          DATED THIS 26th day of November, 2019.

18

19

20                                                         A
                                                           The Honorable James L. Robart
21                                                         U.S District Court Judge
22

23


      ORDER CONTINUING SENTENCING                                                      Gilbert H. Levy
      DATE - 1                                                                                 Attorney at Law
                                                                                        2125 Western Avenue, Ste 330
                                                                                         Seattle, Washington 98121
                                                                                     (206) 443-0670 Fax: (866) 471-6818
 1   Presented by:
 2
     /s/Gilbert H. Levy
 3   Gilbert H. Levy, WSBA #4805
     Attorney for Defendant
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


      ORDER CONTINUING SENTENCING     Gilbert H. Levy
      DATE - 2                                Attorney at Law
                                       2125 Western Avenue, Ste 330
                                        Seattle, Washington 98121
                                    (206) 443-0670 Fax: (866) 471-6818
